PROMISSORY NOTE
 
Principal
$2,000,000.00
Loan Date
APRIL 1, 2010
Maturity
APRIL 1, 2011
Loan No
 
Call / Coll
Account
 
Officer
 
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.



Borrower:
Wyoming Financial Lenders, Inc.
Lender:
WERCS
 
11550 I Street, Suite 150
 
400 East 1st Street
 
Omaha, NE  68137
 
Casper, WY  82601
       

 
Principal Amount:  $2,000,000.00
Date of Note: April 1, 2010

 
PROMISE TO PAY.  Wyoming Financial Lenders, Inc. (“Borrower”) promises to pay to
WERCS (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Two Million & 00/100 Dollars ($2,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance.  Interest shall be calculated from the date of each
advance until repayment of each advance.
 
PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on April 1, 2011.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning May 1, 2010, with all subsequent Interest
payments to be due on the same day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied first to any
unpaid collection costs; then to any accrued unpaid interest; then to any late
charges; and then to principal.  Borrower will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.
 
INTEREST RATE.  The interest rate on this Note is twelve percent (12%) per
annum.  Interest on the unpaid principal balance of this Note will be calculated
as described in the “INTEREST CALCULATION METHOD” paragraph using a rate of
12%.  NOTICE:  Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law.
 
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that Is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance Is outstanding.  All interest payable under
this Note is computed using this method.
 
PREPAYMENT.  Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.  Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is due. 
Early payments will not, unless agreed to by Lender in writing, relieve Borrower
of Borrower’s obligation to continue to make payments of accrued unpaid
interest.  Rather, early payments will reduce the principal balance due. 
Borrower agrees not to send Lender payments marked “paid in full”, “without
recourse”, or similar language.  If Borrower sends such a payment, Lender may
accept it without losing any of Lender’s rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender.  All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to: WERCS, 400
East 1st Street, Casper, WY 82601.
 
LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment.
 
INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a 5.000
percentage point margin (“Default Rate Margin”).  The Default Rate Margin shall
also apply to each succeeding interest rate change that would have applied had
there been no default.  However, in no event will the interest rate exceed the
maximum interest rate  limitations under applicable law.
 
DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
 
Payment Default.  Borrower fails to make any payment when due under this Note.
 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.
 
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
 
 

--------------------------------------------------------------------------------

 
 

 
PROMISSORY NOTE
 
Loan No:
(Continued)
Page 2 
     

 
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.
 
Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or a change occurs in the current management of Borrower, or Lender
believes the prospect of payment or performance of this Note is impaired.
 
Insecurity.  Lender in good faith believes itself insecure.
 
Cure Provisions.  If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default: 
(1) cures the default within ten (10) days; or (2) if the cure requires more
than ten (10) days, immediately initiates steps which Lender deems in Lender’s
sole discretion to be sufficient to cure the default and thereafter continues
and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.
 
LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals.  If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
 
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.
 
GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Nebraska without regard to its conflicts of law provisions.  This Note has been
accepted by Lender in the State of Nebraska.
 
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of Douglas County, State of
Nebraska.
 
DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $30.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
 
COLLATERAL. Borrower acknowledges this Note is secured by and pursuant to the
terms and conditions of a Security Agreement of even date and all collateral
referenced therein.  This Note is further secured by 100% of the outstanding
stock of Wyoming Financial Lenders, Inc., by 100% of the outstanding stock of
PQH, Inc. held by Western Capital Resources, Inc., and by the guaranty of
Western Capital Resources, Inc.
 
LINE OF CREDIT.  This Note evidences a non-revolving line of credit.  Borrower
can draw funds in one or more advances.  However, once funds have been advanced
and paid back, Borrower cannot re-borrow the repaid funds.  Advances under this
Note may be requested either orally or in writing by Borrower or as provided in
this paragraph.  All oral requests shall be confirmed in writing on the day of
the request, on forms acceptable to Lender.  All communications, instructions,
or directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above.  The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender’s address shown above, written notice of revocation of
such authority: John Quandahl, President of Wyoming Financial Lenders, Inc.;
Rich Horner, Treasurer of Wyoming Financial Lenders, Inc.; and Ted Dunham,
Secretary of Wyoming Financial Lenders, Inc.  Borrower agrees to be liable for
all sums either:  (A) advanced in accordance with the instructions of an
authorized person or (B) credited to any of Borrower’s accounts with Lender. 
The unpaid principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by Lender’s internal records, including daily
computer print-outs.
 
ERRORS AND OMISSIONS.  In consideration of the loan made by WERCS (hereinafter
referred to as “Lender”) to the undersigned Borrower on the date of this
document, and to induce the Lender to make said loan, the undersigned Borrower
does hereby represent and promise as follows:
 
1.
Upon request made by the Lender, the undersigned Borrower will re-execute any
document or instrument signed in connection with said loan or execute any
document or instrument that ought to have been signed at or before the closing
of said loan, or which was incorrectly drafted and/or signed.

 
2.
All such requests shall receive the full cooperation and compliance by the
undersigned Borrower within seven (7) days of the making of the request set
forth in paragraph 1 hereof.

 
3.
The failure of the undersigned Borrower and/or the Guarantors to comply with
their obligations hereunder shall constitute a default under the Promissory Note
executed in connection with said loan and shall entitle the Lender, or its
successors and assigns, to remedies available for default under the said
Promissory Note and the Guarantees.

 
CROSS COLLATERALIZATION.  All collateral in which Lender is granted a Security
Interest pursuant to any loan documents or collateral documents executed by
Borrower shall constitute collateral for all indebtedness of Borrower to Lender
whether said indebtedness is now existing or hereinafter arising.
 
 
 

--------------------------------------------------------------------------------

 
 

 
PROMISSORY NOTE
 
Loan No:
(Continued)
Page 3 
     

 
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor.  Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone.  All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.  The obligations under this Note are joint and several.
 
INSURANCE NOTICE.  Unless Borrower provides Lender with evidence of the
insurance coverage required by Borrower’s agreement with Lender, Lender may
purchase insurance at Borrower’s expense to protect Lender’s interests in the
collateral.  This insurance may, but need not, protect Borrower’s interests. 
The coverage that Lender purchases may not pay any claim that Borrower makes or
any claim that is made against Borrower in connection with the collateral. 
Borrower may later cancel any insurance purchased by Lender, but only after
providing Lender with evidence that Borrower has obtained insurance as required
by their agreement.  If Lender purchases insurance for the collateral, Borrower
will be responsible for the costs of that insurance, including interest and any
other charges Lender may impose in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance may be added to Borrower’s total
outstanding balance or obligation.  The costs of the insurance may be more than
the cost of insurance Borrower may be able to obtain on Borrower’s own.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.  BORROWER AGREES TO THE TERMS OF THIS NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:
 
WYOMING FINANCIAL LENDERS, INC.
 
By:
   
John Quandahl, President of Wyoming
 
Financial Lenders, Inc.

 
 
 

--------------------------------------------------------------------------------

 